Citation Nr: 0618482	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the spouse of the veteran, 
perfected a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  The veteran died in June 2002; the immediate cause of the 
veteran's death as shown on the death certificate was 
cardiopulmonary arrest, due to pleural effusion, ascites, and 
chronic obstructive pulmonary disease (COPD), due to 
metastatic adenocarcinoma; an autopsy was not performed.

2.  At the time of the veteran's death, he was service-
connected for nervous condition, rated as 0 percent 
disabling.

3.  The evidence shows that the veteran's pleural effusion, 
ascites, COPD, and metastatic adenocarcinoma did not have 
their onset during service and are not otherwise related to a 
disease or injury of service origin, and that his metastatic 
adenocarcinoma did not develop within one year of his 
discharge.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.



CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.312, 3.303, 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

In this case, VA satisfied its duty to notify by means of an 
August 2002 letter from the AOJ to the appellant, which 
informed her of what evidence was required to substantiate 
her claim and of her and the VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any relevant evidence and/or information in her possession to 
the AOJ.

Furthermore, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance is against the appellant's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the appellant on these two elements, the Board 
finds no prejudice to the appellant in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
and personnel records, death certificate, private medical 
records of his final hospitalization, and two past VA 
examinations.  Moreover, the RO attempted in letters dated 
August 2002 and February 2003 to obtain authorization from 
the appellant to obtain any relevant private medical 
treatment records of the veteran from the time of his service 
to the time of his death.  The appellant did not respond to 
these requests.

Service connection for the cause of the veteran's death

The appellant claims that she is entitled to service 
connection for the cause of her husband's death.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
presumption of service connection arises for cancer if it is 
manifested to a degree of 10 percent within one year of 
service.  38 C.F.R. § 3.307, 3.309(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The death of a veteran is considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A disability is 
considered to be a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

In this case, the cause of the veteran's death as shown on 
the death certificate was cardiopulmonary arrest due to 
pleural effusion, ascites, and chronic obstructive pulmonary 
disease (COPD), due to metastatic adenocarcinoma.  No other 
conditions were identified as significant in contributing to 
his death, and an autopsy was not performed.  The veteran's 
final hospitalization records indicate that upon admittance 
he received a diagnosis of liver cancer with dehydration, 
failure to thrive, and altered mental status.

The veteran's service medical records do not indicate a 
diagnosis of liver cancer or cancer of any other sort.  Nor 
is their evidence that cancer manifested within a year of his 
service.  Moreover, the appellant does not contend that the 
veteran's metastatic adenocarcinoma was related to his 
service.  Rather, the appellant asserts (1) that the 
veteran's service-connected nervous condition contributed to 
his death and (2) that the veteran's exposure to asbestos 
during service was a cause of the veteran's COPD, which 
contributed to his death.  After a full review of the record, 
the Board concludes that entitlement to service connection 
for the cause of the veteran's death is not warranted.

First, the record lacks any evidence that the veteran's death 
was due to his service-connected nervous condition in any 
way.  The veteran's final hospitalization records indicate 
that he had a history of hypertension and atrial 
fibrillation.  However, neither the hospitalization records 
nor the death certificate indicate that the veteran's death 
was related to his hypertension or any sort of heart disease.  
Also, there is no medical evidence of record that the 
veteran's service-connected nervous condition was related to 
hypertension, heart problems, pleural effusion, ascites, 
COPD, or metastatic adenocarcinoma.

Second, although COPD is listed on the veteran's death 
certificate as contributing to the veteran's death, the 
evidence fails to show that the veteran's COPD was related to 
his service.  The veteran's service records indicate that he 
did serve as a seaman on a naval ship, and that he was 
treated for serofibrinous pleurisy in July 1944, and for 
pneumonia in January 1945.  However, on admission to sick 
list aboard his ship in July 1945, all physical examinations 
were within normal limits.  Also, on April 1951 VA 
examination, the veteran was diagnosed with a normal 
respiratory system, and a July 1951 reenlistment examination 
found the veteran's lungs and chest to be normal.  Moreover, 
there is no diagnosis of COPD in the veteran's service 
medical records or in his medical records shortly after 
service.

In sum, the record lacks competent medical evidence that the 
veteran's death was due to his service-connected nervous 
condition or that the veteran's COPD was the result of an 
injury or disease incurred in or aggravated by his service.  
Accordingly, the claim for service connection must be denied.

Although the appellant believes that the veteran's death was 
due to his service, she is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


